Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 06/17/2021.
Claims 1-38 are currently pending.
Claims 1-38 are rejected.

Compact Prosecution
In keeping with the USPTO’s policy on compact prosecution, Examiner Kamara reached out by phone to Applicant’s representative, Adam Fleckenstein on August 31, 2022. Examiner reached out to request a Terminal Disclaimer to put the application in condition for allowance. Representative Fleckenstein was left a voicemail with a suggested time to respond to the Examiner. A response to or an acknowledgment of Examiner’s voicemail is yet to be received by the office at the time of writing this correspondence. Consequently, the rejection below is herein asserted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-15 of U.S. Patent No. 11064507 B2.
Although the conflicting claims are identical, and they are not patentably distinct from each other. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 11064507 B2.  The similarities have been color coded to ease the comparison.
Claim # in Instant Application
(17/350, 956)
Claim # in U.S.  Patent No. 11064507 B2
 [Claim 1]   A system comprising: a first network device; and a second network device configured to:
 determine an anticipated first data transmission between the second network device and a first user device via a first communication protocol;
 receive, via a second communication protocol, a message indicating an anticipated second data transmission from a second user device to the first network device via the first communication protocol; 
determine, based on the received message, a first time period to delay the first data transmission; and cause the first data transmission during a second time period subsequent to the first time period.
1.  A method comprising: determining, by a first network device, an anticipated first data transmission between the first network device and a first user device via a first communication protocol; receiving, by the first network device and via a second communication protocol, a message indicating an anticipated second data transmission from a second user device to a second network device via the first communication protocol;
 determining, based on the received message, a first time period to delay the first data transmission; and causing the first data transmission during a second time period subsequent to the first time period.
 2
2
3
3
4
4
5
5
6
6
7
7
8
1
9
2
10
3
11
4
12
5
13
6
14
7
15
8
16
9
17
10
18
11
19
12
20
13
21
14
22
15
23
8
24
9
25
10
26
11
27
12
28
13
29
14
30
15
31
8
32
9
33
10
34
11
35
12
36
13
37
14
38
15



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sadek et al (US 9144084 B2) is pertinent to a method of measuring communication performance of a first radio access technology (RAT) during a first time period when a second RAT is not operating. The method also includes measuring communication performance of the first RAT during a second time period. The method further includes comparing the communication performance measurements. The method still further includes implementing a coexistence management solution based at least in part on the communication performance during the first time period and the communication performance during the second time period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419